PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
unnColleen	CookieUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,364
Filing Date: 19 Jun 2019
Appellant(s): Corning Incorporated



__________________
Jason L. Budd (Reg. No. 57,937)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 8, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 9 & 26 – 28 are rejected under 35 U.S.C. 103 as obvious over Bellman et al. (US 2014/0106141 A1), in view of Hu et al. (U.S. Patent No. 5,298,587).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. & Hu et al., as applied to claim 28 above, and further in view of Rauschnabel et al. (U.S. Patent No. 6,613,393 B1).

(2) Response to Argument
Appellant argues, “First, Hu does not describe that organosilicon polymeric coating as being a ‘crack mitigating layer,’ as in Bellman. As Bellman explains, to make the crack mitigating layer 130 ‘crack mitigating,’ the crack mitigating layer 130 deflects bridging of cracks between a glass substrate 120 and a film 110 (e.g., scratch-resistant film) disposed over the crack mitigating layer 130. Bellman ¶ [0028]. Hu does not teach the ordinary skill in the art (hereinafter ‘PHOSITA’) that the organosilicon polymeric coating described there is such a ‘crack mitigating layer’ as used in Bellman, so as to lead the PHOSITA to substitute the organosilicon polymeric coating described in Hu for the crack mitigating layer 130 of Bellman. Rather, Hu is expressly concerned about providing an abrasion resistant coating that adheres well to the substrate. Hu 1:38 – 31, 59:60. Thus, the PHOSITA would not find the organosilicon polymeric coating to be facially relevant” (Appeal Brief, Pg. 14).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Hu explicitly teach the protective organosilicone layer provides a non-crack coating (Col. 1, Lines 23 & 29).

Appellant argues, “Hu does not state that the organosilicon polymeric coating would partially delaminate, as the crack mitigating layer 130 of Bellman does. Rather, Hu describes the coating as being ‘strongly adhered’ to the underlying substrate, Hu 1:54 – 60, 9:59 – 61, and repeatedly teaches in the examples that the coating affirmatively does not delaminate, id. at 9:45 – 50, 10:1 – 5, 10:20 – 24” (Appeal Brief, Pg. 15).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Bellman et al. teach the crack mitigating layer may be formed of plasma-polymerized polysiloxane, which has an Si-O-Si backbone (paragraph [0007]). 
However, Bellman et al. did not teach organic groups incorporated into a Si-O-Si backbone. The Examiner cited Hu for using the polysiloxane polymers containing alkyl groups in the Si-O-Si backbone as the polysiloxane polymers of the crack mitigating layer taught by Bellman et al.
Appellant argues Hu et al. teach the adhesion of the organosiloxane coating to the substrate. However, this is not relevant to the rejection for multiple reasons. Appellant’s argument is based on an incorrect interpretation of the rejection. The Office Action does not suggest substituting the entire coating of Hu et al. as the crack mitigating coating. The Office Action suggests using the polysiloxane polymers containing organic groups incorporated into the Si-O-Si backbone as the polysiloxane polymers used for the crack mitigating layer taught by Bellman et al.
	Additionally, there is no reason to believe incorporating organic groups in the Si-O-Si backbone of the plasma deposited polysiloxane crack mitigating layer taught by Bellman et al. would have any effect on the desired adhesion properties at the interface with the glass substrate surface. 
First, it is the side groups, not the backbone groups, of a polymer which would interact with the surface of an adjacent substrate. The rejection does not suggest modifying the side groups of the polysiloxane polymer taught by Bellman et al.
Second, Bellman et al. teach a variety of plasma-deposited polymers which may be used for the material of the invention, including polymerized, fluoropolymers (carbon, fluorine, and hydrogen atoms), polymerized silane (silicon and hydrogen atoms), polymerized siloxane (silicon, oxygen, and hydrogen atoms), and polymerized hydrocarbon (carbon and hydrogen atoms) (paragraph [0007]).	
Hu et al. teach protective coatings comprising organic group incorporated into a Si-O-Si backbone of the polymer, wherein the polymer is formed from monomers of alkylsiloxane, such as hexamethyldisiloxane (HMDSO) & tetramethyldisiloxane (TMDSO). In other words, the organic groups incorporated into the Si-O-Si backbone are alkyl (hydrocarbon) groups. Considering Bellman et al. teach hydrocarbon polymers or siloxane polymers may be used for the crack mitigating layer (paragraph [0007]), there is no reason for one of ordinary skill to believe hydrocarbon groups incorporated into a siloxane backbone, as taught by Hu et al., would have adversely influence the adhesion properties of the crack mitigating layer desired by Bellman et al.
Third, Bellman et al. one method of achieving crack mitigation properties stems from the ability of the layer to partially delaminate from a glass substrate (paragraph [0083]) due to modifying the effective adhesion energy at the effective interface (paragraph [0084]). The effective adhesion energy can be controlled by the material and the thickness of the crack mitigating layer (paragraph [0086]). Bellman et al. teach an example of controlling the material of the crack mitigating layer would be to include a metal to modify the adhesion at one or more interfaces while maintaining relatively high optical transmittance (paragraph [0100]). Additionally, Bellman et al. teach the films, such as adhesive layers, may be incorporated between the glass substrate and the crack mitigating film (paragraph [0129]). Furthermore, Bellman et al. teach control of the plasma reaction conditions and sources gases can be used to control the film thickness, density (i.e. porosity), and chemistry to tail the functional groups to the desired application (paragraphs [0097], [0108], & [0127] – [0128]).
Additionally, Bellman et al. teach the porosity and elastic modulus of the crack mitigating layer is adjusted for controlling the strain-to-failure properties (i.e. crack mitigation) (Fig. 14, paragraphs [0014], [0105], [0107] – [0108]). One of ordinary skill in the art would realize a polymer comprising an organic group incorporated into a Si-O-Si backbone of a polysiloxane polymer would not have any effect on the porosity, and thus the elastic modulus and strain-to-failure properties, of the crack-mitigating layer.
Therefore, based on the teachings of Bellman et al., the delamination properties of the crack-mitigating layer are not the result of the polymer structure present in the layer, but rather is the result of other variables, such as the presence of pores or metal in the crack-mitigating layer, the presence of other layers between the crack-mitigating layer and the substrate, or the thickness of the layer. As such, one of ordinary skill in the art would not consider the incorporation of organic groups into the Si-O-Si backbone of the polysiloxane of the crack-mitigating layer to have influence on the desired delamination properties.
	
Appellant argues, “The Office argues that ‘[t]he adhesion force…of an organosilicone layer adhered to a polycarbonate layer is not comparable to the same organosilicone layer adhered to glass.’ ADVISORY ACTION pp. 6 – 7. However, the Office offers no citation or evidence in this regard, and the relevant point is the impact the teaching from Hu about the adherence of the organosilicon polymeric coating to the polycarbonate substrate being so strong that the polycarbonate fractured instead of the coating delaminating would have on PHOSITA looking to improve the crack mitigating layer of Bellman. Further, Hu elsewhere describes the coating as ‘strongly adhered’ to the substrate, without qualifying the composition of the substrate. Hu 1:59-60” (Appeal Brief, Pg. 16). 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, as discussed above, Appellant has misunderstood the how the Office Action suggests modifying the teachings of Bellman et al. with the teachings of Hu et al. Contrary to Appellant’s assumption, the rejection did not suggest incorporating the entire coating taught by Hu et al. as the crack-mitigating layer of Bellman et al. Bellman et al. already teach a plasma polymerized polysiloxane in the crack-mitigating layer. The rejection suggesting incorporating organic groups between into the Si-O-Si backbone of the polysiloxane taught by Bellman et al. Appellant’s entire argument is based on the adhesion of the entire coating to a substrate. However, the rejection was focused on the incorporation of organic groups into the Si-O-Si backbone of the polysiloxane taught by Bellman et al., which is unrelated to the adhesion properties.
Second, Appellant argues the Office offers no evidence that polycarbonate would have different adhesion strength to a polysiloxane coating compared to a glass substrate. The evidence is in the argument. Bellman et al. teach the glass substrate may include an alkali aluminosilicate glass, an alkali containing borosilicate glass and/or an alkali aluminoborosilicate glass (paragraph [0009]). In other words, the composition of the glass includes alkali metals, boron, silicon, and oxygen. There is no suggestion of carbon or hydrogen in the glass composition. This is considerably different from the polycarbonate substrate taught by Hu et al. Contrary to Appellant’s arguments, one of ordinary skill in the art would not assume a polycarbonate substrate would adhere to a polysiloxane coating with the same adhesion strength as an alkali aluminoborosilicate glass substrate.

Appellant argues, “Bellman teaches that the crack mitigating layer 130 prevents the bridging of cracks through partial delamination of the crack mitigating layer 130 from the glass substrate 120 or sacrificial propagation of the crack propagation of the crack through the crack mitigating layer 130. Bellman [0028], [0085], [0090]. However, Hu teaches that the organosilicon polymeric coating described therein does not delaminate and does not crack. Hu 1:28-31, 1”54-60, 9:45-50, 10:1-5, 10:20-24. Indeed, delamination of the coating was one of the problems that Hu was attempting to solve…Thus, Hu teaches away from using the organosilicon polymeric coating of Hu as the crack mitigating layer 130 of Bellman” (Appeal Brief, Pg. 17).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Bellman et al. do not teach a “low toughness” materials for propagation of a crack in the crack-mitigation layer is required for providing crack-mitigation. Bellman et al. suggest crack mitigation is the result of propagating a crack or delamination of the layer. Bellman et al. only teach “low toughness” in the crack-mitigating layer embodiments where mitigation is achieved by crack deflection into the crack mitigating layer. However, the delamination embodiments taught by Bellman et al. do not require crack deflection (paragraph [0090]). 
Bellman et al., paragraph [0085] states:
[0085] In embodiments in which the effective interface, 140, the first interface 150 and/or the second interface 160 exhibits moderate adhesion, at least a portion of the crack mitigating layer may separate from the glass substrate and/or the film during a loading process that causes crack growth and/or crack formation in the film and/or the crack mitigating layer. When at least a portion of the crack mitigating layer separates from the glass substrate 120 and/or the film 110, such separation may include a reduced adhesion or no adhesion between the crack mitigating layer and the glass substrate 120 and/or film 110 from which the crack mitigating layer separates. In other embodiments, when only a portion of the crack mitigating layer separates, such separated portion may be surrounded completely or at least partially by portions of the crack mitigating layer still adhered to the glass substrate 120 and/or film 110. In one or more embodiments, at least a portion of the crack mitigating layer 130 may separate from one of the film 110 or the glass substrate 120 when the laminated article is strained at a specified strain level during such loading.

Additionally, Bellman et al., paragraph [0090] states:
In one or more embodiments, the crack mitigating layer 130 may provide a low toughness layer or interface that exhibits a low fracture toughness and/or a low critical strain energy release rate, which may promote crack deflection into the crack mitigating layer 130 instead of through the crack mitigating layer into the film 110 and/or glass substrate 120.

In other words, Bellman et al. teach the “low toughness” material of the crack mitigating layer is optional, but not required. The crack mitigating material may be formed of a material that does not meet the description of “low toughness,” such as a material that provides low critical strain energy release rate (lower than the glass substrate) (paragraphs [0090] & [0093]). As suggested by Bellman et al. in paragraphs [0032] & [0034], the critical strain energy release rate of a material is dependent on the Young’s (elastic) modulus. The elastic modulus is dependent on the density (porosity) of the material (paragraph [0105]). Porosity and mechanical properties of the crack mitigating layer can be controlled using careful control of plasma deposition methods (paragraph [0108]). Therefore, the low critical strain energy release rate is unrelated to the property of hardness (toughness/crack resistance) of the crack mitigating layer. 
Additionally, independent claims do not require the crack mitigating layer to be formed of low toughness material. 
Therefore, the crack mitigating layer is not limited to only “low toughness” crack propagating materials.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Furthermore, a crack resistant material, such as the polysiloxane polymer taught by Hu et al., does not contradict the required properties of the crack mitigating layer taught by Bellman et al.
Second, the rejection cites Hu et al. for the purpose of modifying the polysiloxane polymer backbone with organo groups. This modification of the polysiloxane polymer structure would provide the layer with crack and abrasion resistance, but would not have any influence on the delamination properties. The rejection does not suggest using the entire organosilicon polymeric coating taught by Hu et al. for the crack-mitigating layer taught by Bellman et al. Therefore, Appellant’s arguments regarding the adhesion properties of the coating taught by Hu et al. are not logical to the modification suggested in the rejection.
Third, as discussed above, the delamination taught by Bellman et al. is the result of adhesion energy, which is dependent on multiple variables, including the thickness of the coating (paragraphs [0086] & [0115]), the material of the coating (e.g. incorporating metals for adjusting adhesion properties) (paragraphs [0086] & [0100]), and method of deposition (paragraphs [0097] – [0098]). Bellman et al. do not teach or suggest the adhesion properties to be related to the structure of the polysiloxane backbone within the crack-mitigating layer. 

Appellant argues, “The Office argues that the PHOSITA would be persuaded to install the organosilicon polymeric coating of Hu as the crack mitigating layer 130 of Bellman because Hu describes the coating as an abrasion resistant, and that property would be good for the crack mitigating layer 130 of Bellman. ADVISORY ACTION p. 3…the Office provides no support in the Application or Bellman for the statement that ‘the crack mitigating layer is a protective layer.’ The Office should not be able to rely on bare assertions.
“Second, Bellman resists the Office’s re-characterization of the crack mitigating layer 130 as a ‘protective layer that would benefit from the abrasion resistant properties of the coating of Hu. The protective layer in Bellman is the film 110 disposed over the crack mitigating layer 130…Further, as explained above, Bellman teaches that the crack mitigating layer 130 is sacrificial (not protective) and prevents the bridging of cracks between the glass substrate 120 and the film 110 via delamination or sacrificial cracking within the crack mitigating layer 130…The crack mitigating layer 130 serves to modify the interface between the glass substrate 120 and the film 110, which can provide protective properties, not serve as a protective layer…The crack mitigating layer 130 of Bellman just does not serve the same protective abrasion resistant function as the coating of Hu.
“Third, the Office relies on the premise that the film 110 (e.g., scratch-resistant film) of Bellman would ‘wear away’ and thus the PHOSITA would want the crack mitigating layer 130 of Bellman to be abrasion resistant as well. However, this rationale contradicts Bellman itself, which states that the crack mitigating layer 130 is a ‘low toughness layer,’ which allows the crack to deflect cracks from bridging…Further, nothing in Bellman states that the film 110 ‘wears away’, and imparting this assumption to the PHOSITA strays from the ‘facts gleaned from the prior art’ and thus is improper hindsight” (Appeal Brief, pgs. 17 – 18).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant’s interpretation of the phrase “protective layer” is far more narrowly than reasonable to a person of ordinary skill in the art. Appellant’s assertion that a layer that is sacrificial is not protective goes against the entire reason Bellman et al. teach the need for the crack mitigating layer. The crack mitigating layer protects the glass substrate beneath it from cracks. Therefore, it serves as a protective layer.
Second, Bellman et al. do not teach the crack mitigating layer as a sacrificial layer. Nowhere in the disclosure of Bellman et al. will we find the word “sacrificial.” One of ordinary skill in the art would interpret the term “sacrificial” to mean complete removal of the layer. Bellman et al. teach the layer crack-mitigating layer may crack or partially delaminate from the substrate. However, Bellman et al. do not teach complete removal of the crack mitigating layer is required for functioning for its intended purpose of mitigating cracks in the glass substrate below said layer.
Third, as discussed above, Bellman et al. do not require a crack-able “low toughness” material for the crack mitigating layer. Bellman et al. teach a number of different modes for achieving crack mitigating. Only one of those methods includes a “low toughness” material for propagating cracks within the crack mitigating layer (see discussion above). Therefore, one of ordinary skill in the art would not assume a crack resistant polymer material for a protective layer, as taught by Hu et al., would conflict with the desired delamination properties for the crack mitigating layer taught by Bellman et al.
Fourth, as discussed above, Appellant has misinterpreted the rejection. The rejection suggests modifying the backbone of the polysiloxane polymer. The rejection does not suggest incorporating the entire coating of Hu et al. as the crack mitigating layer of Bellman et al. 
Fifth, Hu et al. explicitly teach the protective organosilicone layer provides a non-crack coating (Col. 1, Lines 23 & 29). It would have been obvious to one of ordinary skill in the art to use the polysiloxane polymer comprising organic groups in the Si-O-Si backbone taught by Hu et al. as the polysiloxane taught by Bellman et al. because the polysiloxane polymers taught by Hu et al. provide crack resistance.


Appellant argues, “…the Office’s assertion actually demonstrates the patentability of independent claim 1, because the Application advances knowledges in the art and demonstrates than an organosilicon polymeric coating similar to those described in Hu could operate as a crack mitigating layer. For example, the Application teaches that the ratio of precursor gas (e.g., TMS) to oxygen gas during deposition effects the hardness (elastic modulus) of the resulting crack mitigating layer. SPECIFICATION ¶ [00138]. The Application explains that the presence of oxygen gas facilitates the formation of the Si-O-Si backbone, and the greater the relative percentage of Si-O-Si backbone, the higher the strength of the crack mitigating layer is. Id. at ¶ [00136]. Thus, decreasing the ratio of precursor gas (e.g., TMS) the oxygen ‘tends to increase the amount of silicon and oxygen in the [crack mitigating] layer 130a, thus increasing its elastic modus.’ Id. at ¶ [00138]. In contrast, ‘higher percentages of carbon and hydrogen in the resulting crack mitigating layer 130a comprising an organosilicate result in a layer with a relatively lower elastic modulus (i.e. a ‘softer’ coating).’ Id. at ¶ [00138], thus decreasing its elastic modulus.’ Id. at [00138]. Thus, ‘increasing the TMS/O2 ratio tends to increase the amount of carbon and hydrogen in the [crack mitigating] layer 130a, thus decreasing its elastic modulus.’ Id. at ¶ [00138]” (Appeal Brief, Pg. 20).
“Hu does not explain any of that – instead the PHOSITA that the ‘[o]xygen is present in an amount in excess of that stoichiometrically necessary to oxide all silicon and carbon in the organosilicone compound,’ Hu at 1:45 – 47 (emphasis added). And, indeed, the ratio of precursor gas to oxygen gas described in the Examples of Hu is very low (oxygen heavy), with Examples 2-4 using 5 sccm TMDSO to 50 sccm O2. Hu 9:45-10:5. The result is that the organosilicon polymeric coating therein is very hard and very adhesive” (Remarks, Pgs. 21 – 22).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant has erroneously implied hardness and elastic modulus are equivalent. One of ordinary skill in the art would recognize that while hardness and elastic modulus (flexibility) are related, these are as separate and distinct properties, as evidenced by paragraph [0023] of Bellman et al. 
Second, Bellman et al. teach control of reaction conditions and source gases in the plasma polymerization deposition process can be used to control the film thickness, density (i.e. porosity and elastic modulus) and chemistry to tailor the functional groups of the polymer to the desired application (paragraph [0097]). Such source gases include various alkanes and alkenes, silane polymers and oxidizing gas, such as oxygen (paragraph [0098]). Therefore, Appellant’s method of achieving the desired elastic modulus would be viewed as optimizable through routine experimentation.
Third, Appellant’s specification the organic groups incorporated into the Si-O-Si  backbone were result of the monomers used for forming the polysiloxane polymer (see specification, paragraph [00135]). As discussed in the Office Action, Hu teach forming polysiloxane using the same types of monomers. The rejection cited the modification of Bellman et al. with the monomers for forming polysiloxane taught by Hu et al. for forming a polysiloxane containing organic groups in the Si-O-Si backbone. Contrary to Appellant’s assertion, the rejection did not suggest any modification to the primary reference by incorporating the entire coating taught by Hu et al. or using the gas ratio taught by Hu et al.
Fifth, Appellant’s claims are not drawn to a method of manufacturing a polysiloxane layer for achieving a desired elastic modulus. The combined teachings of Bellman et al. and Hu et al. would result in a crack mitigating layer comprising a polysiloxane containing organic groups in the Si-O-Si, wherein the crack mitigating layer has the desired elastic modulus based on the adjustment of plasma-polymerization process parameters, such as oxygen gasses. Therefore, Appellant’s assertion of achieving a crack mitigating layer with a desired elastic modulus via the ratio of precursor gases it not a patentable feature for the current case.

Appellant argues, “the Office misinterprets the scope and content of Bellman, when the Office states that the article 100 of Bellman is ‘characterized by an average flexural strength of about 100% of an average flexural strength to the substrate,’ FINAL REJECTION pp. 3 – 4. The implication is that all articles with a crack mitigating layer of any composition would necessarily be characterized by an average flexural strength of about 100% of an average flexural strength of the substrate” (Appeal Brief, Pg. 21).
“Here, Bellman illustrates that the percentage of average flexural strength retention can vary considerably as a function of the composition of the crack mitigating layer 130. For example at Comparative Example 1A, Bellman discloses a bare glass substrate as having an average flexural strength of 346.7 kgf…At Example 1C, Bellman discloses that the glass substrate with a Cr film and a crack mitigating layer comprises a plasma-polymerized fluoropolymer disposed therebetween as having an average flexural strength of 347.1 kgf…In other words, with the crack mitigating layer 130 having a plasma-polymerized fluoropolymer composition, the article retained over 100% of the average flexural strength of the glass substrate alone.
“In contrast, at Example 2A, Bellman discloses a barge glass substrate as having an average flexural strength of 304.7 kgf…At examples 2F and 2G, Bellman discloses the articles with the glass substrate, an ITO film, and a crack mitigating layer comprises nanoporous SiO2 dissposed therebetween exhibited an average flexural strength of 175 kgf and 183 kgf…In other words, with the crack mitigating layer 130 having [a] nanoporous SiO2 composition, the article retained between 57.4% and 60.0% of the average flexural strength of the glass substrate alone. These percentages are well below the greater than 100% retention of average flexural strength that article of Example 1C with the plasma-polymerized fluoropolymer exhibited” (Appeal Brief, pgs. 21 – 22).
“Thus, even if the PHOSITA would have considered substituting the organosilicon polymeric coating of Hu for the crack mitigating layer 130 in the article 100 of Bellman, the resulting article 100 would not necessarily exhibit ‘an average flexural strength that is at least 70% of an average flexural strength of the glass-based substrate,’ as is a feature of independent claim 1. When the Office states that the article of Bellman is ‘characterized by an average flexural strength of about 100% of an average flexural strength of about the substrate,’ FINAL REJECTION pp. 3 – 4, the statement is an oversimplification that disregards that the percentage of average flexural strength retention is an oversimplification that disregards that the percentage of average flexural strength retention is a function of (at least) the composition of the crack mitigating layer 130. Further, with that understanding, it is clear that Bellman and Hu alone would not guide the PHOSITA how to form an article 100 with a crack mitigating layer 130 of the organosilicate polymeric coating composition of Hu that would necessarily exhibit an average flexural strength of at least 70% of the glass-based substrate, as is a feature of independent claim 1. Indeed, with Hu teaching the PHOSITA to utilize an oxygen heavy deposition process, it cannot fairly be concluded that the resulting article 100 would ‘necessarily’ meet the 70% average flexural strength feature of independent claim 1, let alone the 100% the Office states” (Appeal Brief, Pg. 21).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Bellman et al. teach the following in paragraph [0009]:
[0009] In one or more embodiments, the glass substrate has an average flexural strength that is substantially maintained when combined with the crack mitigating layer and the film. The glass substrate may include an alkali aluminosilicate glass, an alkali containing borosilicate glass and/or an alkali aluminoborosilicate glass. In some embodiments, the glass substrate may be chemically strengthened and may exhibit a compressive stress greater than about 500 MPa and a compressive depth-of-layer greater than about 15 µm. 
[0010] In one or more embodiments, the laminate article has an average flexural strength that that is substantially improved when compared to an article comprising the glass substrate and the film but no crack mitigating layer. In some embodiments, the article exhibits an effective adhesion energy at one or more of the first interface and the second interface of less than about 4 J/m2, or even less than about 0.85 J/m2. 
[0096] In one or more embodiments, the article including the crack mitigating layer 130 may exhibit an improved average flexural strength over articles without the crack mitigating layer 130. In other words, articles that include a glass substrate 120, a film 110 and a crack mitigating layer 130 exhibit greater average flexural strength than articles that include the glass substrate 120 and the film 110 but no crack mitigating layer 130.

In other words, Bellman et al. teach in the broad disclosure of their invention that the article is characterized by an average flexural strength of about 100% of an average flexural strength of about the substrate.
A disclosed example does not constitute a teaching away from a broader disclosure.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Second, Bellman et al. teach in the introduction that the presence of a (scratch-resistant) film causes the reduction in the average flexural strength of the laminate (paragraph [0004]). This is demonstrated in the working examples Appellant has cited. Appellant argues the nanoporous SiO2 embodiment of the crack mitigation layer in Example 2 does not meet Appellant’s claim limitation regarding the average flexural strength. However, the scratch-resistant ITO film in this particular example lowered the average flexural strength, and nanoporous SiO2 layer raised the average flexural strength compared to the glass substrate with the top film without the crack mitigation layer (paragraph [0140]).  In example 3, the laminate contains an AlOxNy scratch resistant film which dropped the average flexural strength down to 140-160 kgf, but the nanoporous SiO2 crack mitigation layer increased the average flexural strength of the overall laminate to 391 kgf, which is more than 100% of the average flexural strength of the substrate. 
One of ordinary skill in the art would conclude from the explicit teaching in the broad disclosure and from these embodiments that it is the choice of scratch-resistant layers, not the crack mitigating layers, taught by Bellman et al., which contribute to any reduction in the average flexural strength of the laminate relative to the original average flexural strength of the glass substrate. As such, one of ordinary skill in the art would not assume the modification of organic groups within the Si-O-Si backbone of the polysiloxane polymers taught by the secondary reference to alter this pattern.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781     

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.D